Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the Terminal Disclaimer filed on August 1, 2022, the previous Double Patenting rejection is hereby withdrawn.
Claims 1-4, which were previously rejected under 35 U.S.C. 103, have been canceled.  Accordingly, the rejection of Claims 1-4 under 35 U.S.C. 103 is hereby withdrawn.
Independent claim 5 recites the limitations “acquiring access information of multiple access points, wherein the access information comprises channel quality information, and wherein acquiring the access information of multiple access points comprises periodically scanning the multiple access points according to a preset scanning period ts; determining the master access point from the multiple access points according to the access information of the multiple access points, wherein the determining a master access point from the multiple access points according to the access information comprises reselecting, after acquiring the channel quality information of the multiple access points at a first time interval, a master access point from the multiple access points according to the channel quality information; and accessing the master access point, wherein accessing the master access point comprises accessing the reselected master access point; and sending access information of the remaining access points in the multiple access points except the master access point, wherein sending the access information of the remaining access points comprises sending, after reselecting the master access point at a second time interval and accessing the master access point, access information of remaining access point in the multiple access points, except the master access point, to the master access point.”  Independent claim 14 recites similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Verma et al. (US 2012/0155426) teaches “receiving first coordination cluster information, wherein the first coordination cluster information includes access information of slave access point; and performing data transmission with the master access point and the slave access point according to the first coordination cluster information.”  (See pages 10-11 of the Office Action dated November 26, 2021).  Verma further teaches acquiring access information of multiple access points, wherein the access information comprises channel quality information (“access point 102 is configured to transmit a beacon request to mobile device 110. The beacon request is a request to the mobile device to obtain a list of access points that are in mobile device's 110 communications range” – See [0017]; “Information associated with each access point in the list that is used in ordering the list includes, for example, a received signal strength indicator (RSSI)” – See [0019]).  The station scans the beacons of the multiple neighbor APs that are in range and acquires channel quality information (e.g., RSSI) of the neighbor APs.
Verma does not teach that the first coordination cluster information includes access information of a master access point.  Additionally, Verma does not teach “acquiring the access information of multiple access points comprises periodically scanning the multiple access points according to a preset scanning period ts; determining the master access point from the multiple access points according to the access information of the multiple access points, wherein the determining a master access point from the multiple access points according to the access information comprises reselecting, after acquiring the channel quality information of the multiple access points at a first time interval, a master access point from the multiple access points according to the channel quality information; and accessing the master access point, wherein accessing the master access point comprises accessing the reselected master access point; and sending access information of the remaining access points in the multiple access points except the master access point, wherein sending the access information of the remaining access points comprises sending, after reselecting the master access point at a second time interval and accessing the master access point, access information of remaining access point in the multiple access points, except the master access point, to the master access point.”
Curticapean (US 2012/0314587) teaches a master access point sending first coordination cluster information that includes access information of the master access point (“At block 406, a list of target access points in the AP cluster associated with the master access point 102 is received. For example, the client position calculation unit 114 can transmit a request (to the master access point 102) for the list of target access points in the AP cluster associated with the master access point 102. As described above, in one implementation, the target access points in the AP cluster associated with the master access point 102 can comprise other access points in the wireless communication network 100 that are within the communication range of the master access point 102. In the example of FIG. 1, the client position calculation unit 114 can receive an indication that the access points 104, 106, and 108 belong to the AP cluster associated with the master access point 102. In addition, the master access point 102 can also indicate a basic service set identifier (BSSID) associated with the access points 102, 104, 106, and 108, one or more wireless communication channels associated with the access points 102, 104, 106, and 108, and/or other such information” – See [0048]).  The cluster information transmitted from master AP 102 includes a BSSID and channel number of master AP 102 (access information of the master access point).  However, Curticapean also does not teach “acquiring access information of multiple access points, wherein the access information comprises channel quality information, and wherein acquiring the access information of multiple access points comprises periodically scanning the multiple access points according to a preset scanning period ts; determining the master access point from the multiple access points according to the access information of the multiple access points, wherein the determining a master access point from the multiple access points according to the access information comprises reselecting, after acquiring the channel quality information of the multiple access points at a first time interval, a master access point from the multiple access points according to the channel quality information; and accessing the master access point, wherein accessing the master access point comprises accessing the reselected master access point; and sending access information of the remaining access points in the multiple access points except the master access point, wherein sending the access information of the remaining access points comprises sending, after reselecting the master access point at a second time interval and accessing the master access point, access information of remaining access point in the multiple access points, except the master access point, to the master access point.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 5, 7-9, 11-14, 16-18 and 20-22 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478